                                                                                           ' <                                                                       ll
                                                                                                                                                                     , l

                                                                                                                                                                      !
                                                                                                                                                                      i
                                                                                                              tLYFIL8D                                                I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                                 ~,~,- '· D: ··-- 1.• ·,;,-J
                                                                                  . ,..... -.
                                                                                                       .....--..·- ---~ .-L
                                                                                                                                    ~
                                                                                                   -.,.,, ·-=~,,.~-... --,.,..._,.,.~,,,,,
                                                                                                 . , _,._,_,c,,   "'~ .,,.,,.,,,...,_._
                                                                                                                                            ir ·
                                                                                                                                          -~,._.,,,, ,, .. _ _ ..,
                                                                                                                                                                     .•
                                                                                                                                                                     .J

DAVID STEWART,

                          Plaintiff,                               17 Civ. 565 (GWG)

        -v.-                                                       ORDER

GEORGE KALTNER, et al.,

                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

         A conference to (1) discuss issues raised in the parties' pre-trial submissions and (2) to
set a trial date in this matter will be held on December 16, 2019 at 2:15 p.m. in Courtroom 6-B,
500 Pearl Street, New York, New York. The attorneys actually trying this case are required to
attend this conference. If necessary, the date of this conference may be changed by following
the procedures set forth in paragraph l .F of this Court's Individual Practices. Upon receipt of
this order, each counsel is directed to confirm with all other counsel that each party to this
proceeding has received a copy of this order.


       Counsel should be prepared to discuss not only their own availability for trial but also the
availability of their witnesses, including any expert witnesses, for a trial to commence no earlier
than February 3, 2020, and for all dates in the following six-month period.


         SO ORDERED.

Dated: December 2, 2019
       New York, New York
